Title: To Thomas Jefferson from James Wilkinson, 10 November 1804
From: Wilkinson, James
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Washington Nov. 10th. 1804
               
               I regret that a variety of interruptions & engagements, should have so long prevented my attention, to the subject you did me the Honor to mention to me.—
               On turning it in my Mind, the Idea occurred to me that your proposition could not be better sustained, than by an examination of the System of defences, heretofore adopted for our Towns & Harbours, and a comparative view of its merits with those of the Plan which you recommend; I have yielded to this suggestion & shall be happy if the manner & matter of the enclosed reflections, should meet your approbation, as they are for you & at your disposal only.—
               You will also find under cover, an Extract from the reflections of the Marquis of Santa Cruz, an author of great respectability, who wrote early in the last Century, from which you will perceive, Gallies, (in other words Gun Boats) have been long held in high Estimation.—
               
               I have only to add Sir, that these observations were committed to paper on the Day of their Date, & that I have not been able  to have them copied sooner, so inadequate are my means to  my Duties. 
               With great consideration & respect I have the honor to be Sir Your obliged & Faithful Servant
               
                  
                     James Wilkinson
                  
               
            